Citation Nr: 1730215	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for residuals from debridement of a corn on the left foot small toe with arthritis (excluding periods of a temporary total rating, during which time a 100 percent evaluation is in effect).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and a May 2008 rating decision issued by the RO in San Diego, California.  Jurisdiction has been transferred to the RO in Waco, Texas.

In May 2017, the Veteran testified before the undersigned at a Board videoconference hearing regarding the issues of service connection for bilateral hearing loss and tinnitus.  A transcript of that hearing is of record. 

The Board observes that in a June 2015 rating decision, the RO denied entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for degenerative joint and disc disease of lumbosacral spine surgery.  Thereafter, in July 2015, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinnitus is due to noise exposure during active service.

2.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 10 percent for residuals from debridement of corn on the left foot small toe with arthritis is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for residuals from debridement of a corn on the left foot small toe with arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection for Tinnitus

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran asserts that service connection for tinnitus is warranted.  He contends that the condition is due to noise exposure during active service.  

Available service treatment records are negative for treatment for or complaints of tinnitus during active duty.  However, in a record dated in January 1977, it was noted that the Veteran was treated for complaints of bilateral ear pain.  In February 1977, the appellant again presented with complaints of bilateral ear pain which had persisted for 4 weeks.  Following evaluation, the Veteran was assessed with wax buildup.  Additionally, in October 1976, the Veteran sought treatment for a head cold and complained of pain in the ears.  Notwithstanding, at the time of the July 1979 military discharge examination, clinical evaluation of the ears was normal.  In the accompanying Report of Medical History, the Veteran denied a history of ear trouble.  

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupation specialty was rifleman.

Post-service treatment records note treatment for tinnitus.  However, the records do not contain any suggestion that the condition is due to military service.  

The Veteran underwent a VA examination in January 2008 at which time tinnitus was assessed.  It was documented that tinnitus had been present since service.  The examiner noted that electronic testing conducted as part of the Veteran's discharge medical examination showed that he had hearing sensitivity well within normal limits.  In part, the examiner opined that, based on electronic hearing testing at discharge, the Veteran's reported tinnitus was less likely than not caused by or a result of noise exposure while in service.  

In testimony provided during the May 2017 Board videoconference hearing, the Veteran reported that he could not put a timeline on the onset of tinnitus because it had been 30 years, but he did know that something was wrong.  He also stated that he went to the dispensary several times for hearing problems, which he described as an ear ache.  He noted that he was diagnosed with wax build-up at that time.  He testified that he developed ringing in his ears during service and that it has continued to the present day.  

Analysis

After a review of the evidence, the Board finds that service connection is warranted for tinnitus.

First, the evidence shows a diagnosis of tinnitus.  Next, the evidence shows in-service noise exposure.  As detailed above, the Veteran's military occupation specialty was cannon rifleman, a position consistent with noise exposure.  He has also provided credible testimony and statements describing in-service noise exposure.  Accordingly, in-service noise exposure is established.  

Having established a current disability and in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to the in-service exposure.

In the instant case, the VA examiner opined that the Veteran's tinnitus was not related to military service.  Notwithstanding, the Board observes that service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he first noticed tinnitus during service and that it has continued since that time.  The Board finds the Veteran's statements regarding the onset of tinnitus and continuity of symptoms are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

II.  Withdrawal of Increased Rating Claim

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in April 2014, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for residuals from debridement of a corn on the left foot small toe with arthritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 10 percent for residuals from debridement of corn on the left foot small toe with arthritis (excluding periods of temporary total rating, during which time a 100 percent evaluation is in effect) is dismissed.   


REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss.  Specifically, he contends that the condition is due to noise exposure during military service. 

As detailed above, the Veteran was provided a VA examination in January 2008.  Audiological testing results at that time indicated that the Veteran had hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner noted electronic testing conducted as part of the Veteran's discharge medical examination showed that the Veteran had hearing sensitivity well within normal limits at discharge.  Based on electronic hearing testing at discharge, he indicated that there is no evidence of hearing damage while in service.  Therefore, the examiner concluded that the Veteran's current hearing loss disability is less likely than not caused by or a result of noise exposure while in service.  

The Board finds that the January 2008 VA medical opinion is insufficient to adjudicate the hearing loss claim on appeal.  Although the examiner noted that the Veteran had hearing within normal limits during military service, he did not discuss the significance of the shifts in hearing acuity noted during service.  In this regard, service treatment records demonstrate a shift in pure tone thresholds in the May 1975 military entrance examination and audiological testing conducted in May 1978.  Additionally, the examiner's opinion was based on the Veteran having hearing within normal limits at separation from military service.  The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that this examiner's rationale is inadequate as he solely relied on the absence a hearing loss disability at separation from service.  As such, an additional VA examination must be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering the opinion, the examiner must discuss the shift in hearing acuity noted during service, and the relationship, if any, to the current hearing loss disability.  Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.

The examiner must also consider the Veteran's reports regarding the onset of hearing loss symptoms. 

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


